Citation Nr: 9920978	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  98-04 850A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for undescended left 
testicle, status post resection, claimed as aggravated during 
service.

2.  Entitlement to service connection for status post 
surgical repair of bilateral inguinal herniae.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served periodically in the Kentucky Army National 
Guard from December 1973 to December 1979, and from December 
1982 to December 1983.  He specifically had a period of 
active duty for training in March 1975.  This appeal arises 
from January 1998 and subsequent rating decisions of the 
Department of Veterans Affairs (VA), Nashville, Tennessee, 
regional office (RO).  

In December 1998, the Board of Veterans' Appeals (Board) 
remanded the case in order to afford the veteran a Travel 
Board hearing.  

In March 1999, a hearing was held in Nashville, Tennessee, 
before the Board member rendering this decision, who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991 & Supp. 1999).  At that 
time, it was agreed that the issues on appeal were those 
listed on the first page of this document.  


FINDINGS OF FACT

1.  There is no direct evidence that the veteran's pre-
existing left undescended testicle underwent an increase in 
disability during his periods of active duty for training, 
nor is there any objective evidence that would link his 
bilateral herniae, which were first noted in 1994, to any 
event during a period of active duty for training.

2.  The veteran has not met the initial burden of presenting 
evidence to justify a belief by a fair and impartial 
individual that his claims of service connection for 
undescended left testicle, status post resection, claimed as 
aggravated during service, and status post surgical repair of 
bilateral inguinal herniae are plausible.  

3.  VA has no statutory duty to assist a veteran in the 
development of facts pertinent to a claim that is shown to be 
not well grounded.


CONCLUSION OF LAW

The veteran has not submitted evidence of well grounded 
claims of service connection for undescended left testicle, 
status post resection, claimed as aggravated during service, 
and status post surgical repair of bilateral inguinal 
herniae.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty training. 38 
U.S.C.A. §§ 101(24), 106, 1110 (West 1991).  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease. 38 
U.S.C.A § 1153 (West 1991); 38 C.F.R. § 3.306(a) (1998). 

The threshold question to be answered is whether the veteran 
has presented evidence of well-grounded claims, that is, ones 
which are plausible.  If he has not presented a well-grounded 
claim, his appeal must fail and there is no duty to assist 
him further in the development of his claim because such 
additional development would be futile.  38 U.S.C.A. § 
5107(a) (West 1991).  A well grounded claim has been defined 
as a "plausible claim, one that is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990). 

"Although the claim need not be conclusive, the statute 
[§ 5107] provides that [the claim] must be accompanied by 
evidence" to be considered well-grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In order for a claim 
for service connection to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  Alternatively, the third Caluza element can be 
satisfied under 38 CFR 3.303(b) (1998) by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

After reviewing the evidentiary record concerning the issues 
of service connection for undescended left testicle, status 
post resection, claimed as aggravated during service, and 
status post surgical repair of bilateral inguinal herniae, 
the Board concludes that the veteran's claims for service 
connection for those conditions are not well grounded.

A statement of record from the Adjutant General of the 
Kentucky National Guard stated that the veteran had a 
testicular condition on entrance in December 1973, and that a 
May 1978 examination indicated an undescended testicle and 
advice for surgery.

The veteran essentially contends that while on a period of 
active duty for training in March 1975, he was involved in a 
motor vehicle accident in which he aggravated his pre-
existing left testicle condition, and sustained bilateral 
inguinal herniae.  He has submitted statements from former 
National Guard comrades which attest that he was involved in 
a minor vehicular accident, but that no medical care was 
sought.

The veteran underwent a left orchidectomy and repair of left 
indirect inguinal hernia in December 1994.  The herniae, left 
and right, were first discovered, due to the veteran's morbid 
obesity, during the surgery for removal of the undescended 
left testicle.  The surgeon, William L. Duncan, M.D., 
provided a statement dated in April 1998 in which he noted 
that the veteran claimed that he was involved in a jeep 
accident during service and that he blamed his herniae on 
that event.  Dr. Duncan stated that this was a remote 
possibility, but that he could not say one way or the other.  
He also stated that the veteran probably should not have been 
accepted into service with an undescended testicle, and that 
undescended testes are often associated with herniae.

The objective evidence does not show any treatment for the 
claimed disabilities prior to 1994.  There is no direct 
evidence of an increase in the severity of the veteran's pre-
existing left undescended testicle during his periods of 
active duty for training.  Nor is there any objective 
evidence that would link his bilateral herniae, which were 
first noted in 1994, to any event during a period of active 
duty for training.  The veteran's lay statements to the 
effect that his current disabilities are related to a vehicle 
accident in 1975 are not supported by any objective medical 
evidence, and even the available lay evidence does not offer 
support that such injury was sustained during that incident.  
The veteran's lay statements are not competent evidence to 
support a finding on a medical question requiring special 
experience or special knowledge.  His own statements as to 
medical diagnoses are not competent to render his claim well-
grounded.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In 
the absence of objective medical evidence to support the 
veteran's contentions, his claims are not well grounded.

The medical evidence in this case does not provide a basis 
upon which to conclude that the veteran's undescended left 
testicle, status post resection, underwent an increase in 
disability during active duty for training, or that his 
bilateral inguinal herniae originated during or resulted from 
active duty for training.  Based upon the foregoing, the 
Board concludes that he has failed to meet his initial burden 
of presenting evidence that his claim for service connection 
for undescended left testicle, status post resection, claimed 
as aggravated during service, and status post surgical repair 
of bilateral inguinal herniae, are plausible or otherwise 
well-grounded.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Under these circumstances, the claims are denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995) (en banc).  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

